Citation Nr: 1450934	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, in a May 2012 rating decision, the RO granted an increase in the rating of the Veteran's hypertension and assigned a 10 percent rating, effective from January 2, 2009, the date of the claim.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).  The Board remanded the Veteran's claims for additional development in January 2014.

The issues of entitlement to an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a back disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

2.  The Veteran's hypertensive heart disease was manifested by METs between 7 and 10 METS and an ejection fraction no less than 55 percent.  There has also been no indication of any congestive heart failure during the course of the Veteran's appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for an initial rating in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7007 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

With regard to the claims being decided herein, the Board remanded the claim to obtain any additional evidence.  The agency of original jurisdiction (AOJ) obtained additional private treatment reports and requested VA treatment records.  The Board notes that the VA records requested consisted of only VA examination reports.  The Veteran's representative did not assert in a July 2014 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the most recent VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal with regard to either the hypertension or hypertensive heart disease claims.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hypertension

For historical purposes, the Veteran was granted service connection for hypertension in an August 2009 rating decision under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  A noncompensable rating was assigned effective January 2, 2009.  The Veteran disagreed with the rating assigned, and this appeal ensued.  In a May 2012 rating decision, a 10 percent rating was assigned effective January 2, 2009.  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  The Veteran's hypertension disability has been rated as 10 percent disabling.  Under Diagnostic Code 7101, a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, when the systolic pressure predominantly 160 or more; or when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  

At a July 2009 VA examination, the Veteran's blood pressure was recorded as 169/84, 162/86, and 158/84.  The examiner indicated that diagnosis of hypertension had been established during service in the late 1970s.  The Veteran was noted to be treated with oral medication that controlled the hypertension reasonably well.  The examiner noted that there was no hypertensive heart disease present at that time.  The examiner indicated that hypertension had no impact on the Veteran's employment because he was not employed.  

At an April 2012 VA examination, the Veteran's blood pressure was recorded as 155/81, 155/74, and 148/84.  He was noted to use continuous medication to control his hypertension.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner indicated that the Veteran's hypertension had no impact on his ability to work.  

At an August 2012 stress test performed at Cape Canaveral Hospital, the Veteran's blood pressure was recorded as 126/74.  

Private treatment reports from D. Sabol, M.D., for the period from September 2012 to January 2014 reflect that the Veteran's diastolic pressure was no more than 84 and his systolic pressure was no more than 150 on one occasion.  The records reflect that the Veteran's blood pressure was stable.  

In this case, the evidence does not support a rating in excess of 10 percent at any time during the pendency of the appeal.  The Board has reviewed numerous blood pressure readings from the VA examinations and private treatment records.  The Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The medical evidence of record reflects that the Veteran's diastolic pressure has predominantly been under 110 and his systolic pressure has been under 200.  

Hence, the Veteran's current disability picture most nearly approximates the schedular rating criteria for his currently assigned 10 percent rating.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a rating of 20 percent at any time during the course of the appeal.  

B.  Hypertensive Heart Disease

For historical purposes, the Veteran was granted service connection for his hypertensive heart disease in a May 2012 rating decision under Diagnostic Code 7007 for hypertensive heart disease.  38 C.F.R. § 4.104.  A 30 percent rating was assigned effective April 16, 2012.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

A 30 percent rating is assigned for hypertensive heart disease  when a workload greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned when hypertensive heart disease results in more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is assigned when hypertensive heart disease results in chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

At an April 2012 VA examination, an echocardiogram revealed a mildly dilated left ventricle.  There was moderate concentric left ventricular hypertrophy with an ejection fraction of 55 to 60 percent.  The left ventricle wall was normal and there was no diastolic dysfunction.  

In a May 2012 addendum opinion, the examiner indicated that the Veteran achieved a work load between 7 and 10 METs which is consistent with climbing stairs quickly, moderate bicycling, sawing wood, and jogging.

An August 2012 stress test performed at Cape Canaveral Hospital did not include the workload achieved in terms of METs.  

Private treatment reports from D. Sabol, M.D., reflect that the Veteran underwent a myocardial perfusion single photon emission computed tomography (SPECT) in August 2012 which revealed an ejection fraction of 55 percent.  The records do not reflect any evidence of any episodes of congestive heart failure.  
 
For the relevant appeal period at issue, the Veteran did not obtain a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, as noted at the April 2012 VA examination, an echocardiogram revealed a left ventricular ejection fraction of 55 to 60 percent and a workload between 7 and 10 METs.  The August 2012 private myocardial perfusion SPECT revealed an ejection fraction of 55 percent.  There is similarly no showing of any episodes of acute congestive heart failure at any time during the pendency of the appeal, and the Veteran has not alleged to the contrary.

Hence, the Veteran's current disability picture most nearly approximates the schedular rating criteria for his currently assigned 30 percent rating.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a rating of either 60 or 100 percent at any time during the course of the appeal.  
III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's hypertension and hypertensive heart disease that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  As noted, the Veteran's blood pressure is well-controlled by medication.  Moreover, the 30 percent rating for the Veteran's heart disease considers the impact of the heart condition on the Veteran's physical functioning, through the METs estimate and through the testing of ejection fraction.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service-connected hypertension and hypertensive heart disease.  The July 2009 VA examiner did not indicate that the Veteran's hypertension would preclude employment.  Similarly no finding that either disability would preclude employment was made by the April 2012 VA examiner.  Rather, the examiner found that neither hypertension nor hypertensive heart disease caused any effects on the Veteran's activities of daily living.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected hypertension and hypertensive heart disease.  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial rating in excess of 30 percent for hypertensive heart disease is denied.


REMAND

A review of the claims file reveals that an additional remand is unfortunately necessary with regard to the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a back disability.  

The Veteran's claim for a psychiatric disorder was previously remanded by the Board in part in order to obtain a VA examination and etiology opinion.  The examiner was requested to provide an opinion as to whether any diagnosed psychiatric disorder, to include depressive disorder was present in service or was caused by or related to service.  A VA examination was obtained in March 2014; however, the examiner failed to offer any etiology opinion with regard to the depressive disorder and instead indicated that there were no psychiatric disorders present at the time of the examination.  

The requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If the examiner concluded that no psychiatric disability was present, it would be incumbent upon the examiner to explain whether no psychiatric disability had been present at any time during the course of the Veteran's appeal, and, if not, then an explanation as to why the earlier psychiatric diagnoses were incorrect.

In light of the March 2014 VA examiner's failure to proffer the requested opinion with regard to depressive disorder, the Board finds that another VA examination with etiology opinion is necessary.  

Additionally, the Board notes that a September 2011 VA examiner diagnosed PTSD but indicated that the diagnosis was not linked to a confirmed stressor.  The Veteran's representative points out that it is not clear why the examiner failed to link PTSD to the Veteran's confirmed stressor.  Additionally, the examiner did not include the stressor upon which the diagnosis was based.  The Board finds that the examiner must address why the Veteran's PTSD is not related to the confirmed stressor of record, that of the Veteran learning of his friend and fellow service member dying after he fell off of a water tower.  The Veteran's representative has indicated that the Veteran learned about the unexpected and violent death of his friend soon after it occurred which meets Criterion A1 for a diagnosis of PTSD.   

With regard to the claim for a low back disability, the Veteran was afforded a VA examination in July 2009.  At that time he was diagnosed with thoracolumbar degenerative arthritis.  The examiner opined that the Veteran's thoracolumbar spine disability was less likely than not related to service.  The examiner's rationale was that although the Veteran was treated for lumbar muscle strain in the service there are no medical records to confirm a continued chronic condition since leaving the service.  The examiner failed to consider the Veteran's report of a continuity of back pain since service.  Moreover, subsequent to the VA examination, post-service treatment reports dated as early as September 2002 reflect treatment for a history of low back pain and lumbar disc disease.    

The Board finds that the Veteran is competent to give evidence about what he experienced. For example, he is competent to discuss his current symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the Veteran's report of a continuity of symptomatology since service and the post-service treatment records reflecting a history of low back pain and a diagnosis of lumbar disc disease, another VA examination with etiology opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim of entitlement to service connection for an acquired psychiatric disability, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed. 




The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.

b)  If the Veteran is diagnosed with PTSD, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the PTSD was the result of the Veteran's confirmed in-service stressor of hearing about the death of his friend and fellow service member as a result of falling from a water tower.  In so doing, the examiner should address the September 2011 VA examiner's opinion which indicated that the Veteran met the criteria for PTSD but found that the diagnosis was not based on the confirmed stressor of record.  The examiner should specifically indicate the stressor upon which the PTSD diagnosis is based and state whether the confirmed stressor of record meets Criterion AI of the DSM-IV for a diagnosis of PTSD.  

If it is concluded that the Veteran does not currently meet the criteria for PTSD, and has not met such criteria for any distinct period of time during the course of his appeal, then it should be explained why he has not met the criteria.  

c)  With regard to any other diagnosed psychiatric disorder, to include depressive disorder if found, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that the diagnosed acquired psychiatric disability other than PTSD either began during or was otherwise caused by either his military service or by a service connected disability.

2.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  

Specifically, the VA examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's in-service treatment for low back strain.  The examiner must consider the Veteran's lay statements that he injured his back during service and that he had a continuity of back symptomatology since service.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


